Citation Nr: 1129488	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial compensable evaluation for tinea versicolor.

2. Entitlement to an initial evaluation in excess of 10 percent for urethritis/prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for tinea versicolor, assigned a noncompensable evaluation, and for urethritis/prostatitis, assigned a 10 percent rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In June 2007, the Veteran underwent VA examinations in connection with his claims on appeal.  With regard to the Veteran's service-connected skin disability, the Veteran reported white spots with lack of pigmentation when balance of the skin is tanned.  The examiner diagnosed the Veteran with tinea versicolor and noted less than 40 percent of the face and neck was affected by acne or chloracne, with no other affected areas, and hypopigmentation on the right posterior shoulder, measuring 1 centimeter by 1.25 centimeters.  The Veteran also complained of urethral discharge, burning on urination, and post voiding urinary drip.  The examiner noted the Veteran's acute treatment with antibiotics, daytime voiding interval of more than three hours, and use of absorbent material that must be changed more than four times per day.  The Veteran was diagnosed with urethritis, chronic prostatitis, and post voiding dribble.

In an August 2007 notice of disagreement (NOD), the Veteran reported that he has received more sun exposure since the June 2007 VA examination and that his legs are 80 to 90 percent covered with white non-tan splotches. 

In an October 2007 substantive appeal, via a VA Form 9, the Veteran reported that the June 2007 VA examiner did not ask him to complete a test of the post urination problem to observe the Veteran's continuing need for absorbent material.  Along with the substantive appeal, the Veteran submitted a five-day summary of his urinary pattern, which he notes reflects that he changed the absorbent material seven to eight times per day.  In addition, the Veteran noted that the examiner only took a picture of the most prominent spot, even though there were spots in other areas.
 
In a January 2008 personal statement, the Veteran reported, in pertinent part, that his service-connected urethritis/prostatitis is an active condition and that he did show the examiner his use of absorbent material.

Most recently, in a July 2011 informal hearing presentation (IHP), the Veteran's representative reported that the Veteran's service-connected disabilities have progressively worsened since the June 2007 VA examination.  The service-connected tinea versicolor is worse, in terms of coverage on the Veteran's back, and the service-connected urethritis/prostatitis is worse, in terms of frequency of urination, post-voiding dribble and leakage, and the Veteran's need to wear protective absorbent materials.   

Review of the record indicates that the Veteran's last VA examinations for his service-connected disabilities on appeal were in June 2007.  The record reflects that the Veteran has not been afforded more recent VA examinations to assess the current severity of these disabilities, and the August 2007 NOD, October 2007 substantive appeal, and July 2011 IHP indicate that the Veteran's service-connected disabilities have worsened.  The Board finds that further examinations are required so that the decisions are based on a record that contains current examinations. Examinations too remote for rating purposes cannot be considered 'contemporaneous.' See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's service-connected tinea versicolor and urethritis/prostatitis from July 2007, the date of the most recent VA outpatient treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected tinea versicolor.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished and all pertinent symptomatology and findings must be reported in detail.  The examiner must identify all symptoms that are associated with the Veteran's service-connected skin disability.  The examiner should specifically indicate the percentage of the entire body or of the exposed areas affected by the tinea versicolor, and whether any intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of less than six weeks during the past 12-month period.  The examiner must review all the evidence in the claims file, including a complete copy of this remand and additional records obtained.  The opinion should set forth all examination findings, complete rationale, and reflect that a review of the claims file has been accomplished.   

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected urethritis/prostatitis.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished and all pertinent symptomatology and findings must be reported in detail.  The examiner must identify all symptoms that are associated with the Veteran's service-connected genitourinary disability.  The examiner should specifically indicate whether the Veteran is required to wear absorbent materials that must be changed less than 2 times per day or 2 to 4 times per day, or required to use an appliance or wear absorbent materials that must be changed more than 4 times per day.  The examiner should also discuss the urinary frequency-daytime voiding interval, and number of awakenings at night to void; and whether there are obstructed voiding symptoms.  The examiner must review all the evidence in the claims file, including a complete copy of this remand and additional records obtained.  The opinion should set forth all examination findings, complete rationale, and reflect that a review of the claims file has been accomplished.   

4.  Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).





